Citation Nr: 1337116	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a hip disorder. 

2.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1960 to April 1962, June 1962 to July 1968, and January 1970 to November 1972.  The Veteran had service in Vietnam and was awarded the Combat Infantryman's Badge.  The Veteran subsequently was a member of the National Guard from 1975 to 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claims of entitlement to service connection for hip and knee disorders.  The Honolulu, Hawaii RO currently has jurisdiction of the case.

In May 2011, the Board remanded the claims for further development.  The case is now again before the Board for adjudication.

In addition to the paper claims file, there is an electronic claims file associated with the appellant's claims.  A review of the electronic claims file reveals VA treatment records pertinent to the current appeal.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for muscle tightness and fatigue of the lower extremities was remanded in May 2011 for the sole purpose of issuing a statement of the case.  In January 2013, the RO issued a statement of the case which reopened and denied the claim of entitlement to service connection for muscle tightening of the lower extremities.  As an appeal of this issue has not been perfected, it is no longer before the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is claiming entitlement to service connection for hip and knee disorders which he has asserted were first incurred in military service.  He has stated that he injured his legs in a fall in 1964-1965 and that he began feeling regular pain in his lower extremities in 1968 and this pain has continued since that time to the present.

In May 2011, the case was remanded, in part, in order to afford the Veteran a VA examination of the hip and knees.  This examination was held in October 2012, and after an in person examination of the Veteran and review of his medical history and the claims file, the examiner opined that the Veteran's hip and knee disorders were less likely than not related to his service due to the lack of any documentation of hip or knee complaints in service.  The examiner also stated that these disorders could be related to the Veteran's peripheral vascular disease.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Knee and hip pain are the types of conditions that are observable by a lay person.

In the May 2011 Board remand, the examination request specifically advised the examiner that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The Board is obligated by law to ensure that the RO and AMC comply with its directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the October 2012 VA examiner failed to consider these lay statements, and, instead, based his conclusion on the absence of contemporaneous medical documentation of hip or knee injury, an additional medical opinion is needed before the Board can fairly adjudicate the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an additional medical opinion regarding the etiology of the Veteran's hip and knee disorders from a qualified physician.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

The physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's knee disorder or his hip disorder had their onset during or are otherwise related to his service.  Additionally, the physician should comment on whether there is any evidence that a hip or knee disorder, to include arthritis, had its onset within one year of the Veteran's separation from service in November 1972.

The physician is advised that the Veteran is competent to report in-service hip and knee injuries, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports, he or she must provide a reason for doing so, other than the absence of reference to the hip and knee in the treatment notes.

The physician must be provided access to the claims folder, Virtual VA, and a copy of this remand.  The physician must specify in the report that the claims file and Virtual VA records have been reviewed.  A complete rationale should accompany any opinion provided.

2.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

